Citation Nr: 1636408	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected thoracolumbar spine disability.

2. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected thoracolumbar spine disability.

3. Entitlement to service connection for cystitis, to include as secondary to service-connected prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976 and from April 1982 to April 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board previously remanded the appealed claims in September 2012, June 2014, and April 2015.  They now return to the Board for further review. 

The Veteran had also appealed a claim for service connection for depression, which claim was also the subject of prior Board remands.  However, by a February 2016 rating decision the RO granted service connection for depression.  This grant of service connection is considered to be a grant of the benefit sought on appeal for the depression claim.  This claim is accordingly no longer before the Board.  See generally Grantham v Brown, 114 F 3d 115 (Fed Cir 1997); Barrera v Gober, 122 F 3d 1030 (Fed Cir 1997).  While the Veteran has subsequently expressed disagreement with the initial rating assigned, that issue is not yet developed for appellate review, and will be the subject of a later decision if ultimately necessary.  See 38 C.F.R. § 20.200 (2015).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for a right shoulder disability and a cervical spine disability are addressed in the REMAND that follows the decision below.  




FINDING OF FACT

By a written, signed submission in February 2016, the Veteran expressed his desire to withdraw his appealed claim for service connection for cystitis.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for cystitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may   be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

By a signed, written statement submitted in May 2015, the Veteran expressed a desire to withdraw his appealed issue of entitlement to service connection for cystitis.  This was confirmed by a telephonic conversation in September 2015.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed.


ORDER

The appeal for entitlement to service connection for cystitis is dismissed. 


REMAND

Regrettably, additional development is required before the Board may adjudicate the Veteran's appealed claims for service connection for right shoulder and cervical spine disabilities.  The Board in April 2015 remanded the claims for addendums   by the VA examiner who conducted examinations in August 2014.  The examiner had provided opinions that the Veteran's service-connected thoracolumbar spine disability had not caused or aggravated either his right shoulder or cervical spine disabilities.  However, the examiner did not provide a rationale to support this beyond stating that there was "no evidence" that the thoracolumbar spine disability had caused or aggravated the claimed right shoulder or cervical spine disability.  The Board observed that additional rationales provided by the examiner ultimately addressed questions of direct service connection and not a link to the service-connected thoracolumbar spine disability.

An addendum opinion has not been obtained.  While a February 2016 supplemental statement of the case lists a September 2015 DBQ (Disability Benefits Questionnaire) examination, there is no such addendum addressing the right shoulder and cervical spine.  An unrelated, psychiatric opinion dated in September 2015 was added to the record in June 2016, and a record purportedly relevant to the cervical spine and right shoulder was added to the record in November 2015.  However, the record added in November 2015 was only an incomplete rescanning of the August 2014 examination report.  

The Board's remand requirements of a VA examiner addressing these questions    of cervical spine and shoulder disability being caused or aggravated by service-connected thoracolumbar spine disability have plainly not been substantially fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Remand is therefore warranted for addendums to the August 2014 examination addressing the remaining medical questions.  


Accordingly, this case is REMANDED to the AOJ for the following actions: 

1.  Additional rationales for opinions previously provided should be requested of the VA examiner who conducted the August 2014 examination addressing the right shoulder and cervical spine disabilities, if available.  If the examiner is not available, the claims file should be provided to another examiner of similar qualifications.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Specifically, based on review of the record the examiner should respond to the following:

a. The examiner should provide a separate rationale (i.e., reasoning based on medical knowledge and the facts of the case) to support his opinions that the Veteran's service-connected thoracolumbar spine disability did not cause or aggravate (permanently increase in severity) a right shoulder disability.  In short, the examiner should elaborate upon the opinion he provided in April 2014: "There is nothing to indicate that the right shoulder condition is caused or aggravated by his back condition."  

The examiner should be advised that this rationale should not address any question of a direct link between service or injury in service and a right shoulder disability, but rather should address the opinion provided by the August 2014 examiner as to whether the service-connected thoracolumbar spine disability itself caused or aggravated a right shoulder disability.  The examiner should be advised that the August 2014 rationale informing of no evidence of injury to the cervical spine in service is not relevant to this question.  

b. The examiner should provide a separate rationale (i.e., reasoning based on medical knowledge and the facts of the case) to support his opinions that the Veteran's service-connected thoracolumbar spine disability did not cause or aggravate (permanently increase in severity) a cervical neck disability.  In short, the examiner should elaborate upon the opinion he provided in August 2014: "There is nothing to indicate that the neck condition is caused or aggravated by his back condition."  

The examiner should be advised that this rationale should not address any question of a direct link between service or injury in service and a cervical or neck disability, but rather should address the opinion provided by the August 2014 examiner as to whether the service-connected thoracolumbar spine disability itself caused or aggravated a cervical or neck disability.  The examiner should be advised that the August 2014 rationale informing of no evidence of injury to the cervical spine in service is not relevant to this question.  

2.  After conducting any additional development    deemed warranted, the AOJ should readjudicate the  issues on appeal.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


